GOLDTH WAITE, J.
The charge given the jury is clearly erroneous. The declaration is in the usual form, on the common counts, showing a liability arising out of a contract in the lifetime of the intestate, and a consequent promise to pay. The evidence, it is true, disclosed, that the money paid out by the plaintiff was not to be repaid him by the defendant’s intestate, until a certain event happened ; and before this event transpired, the intestate died. This state of facts does not differ, in legal effect, from a promise to pay at a future day; and it might as well be insisted, that the death of the promissor before the maturity of his promise, would impose the necessity of declaring in a special manner. The promise is deduced from the liability to pay, and in this case, that existed before the death of the intestate.
Let the judgment be reversed, and the cause remanded.